DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks and amendments filed on 08/02/2021 have been fully considered.
Applicant requests withdrawal of the objection and rejections under 35 USC § 112 set forth in the previous office action.
The objection and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the outstanding rejections over prior art, Applicant argues that neither Prouvost nor Gibanel can be used as prior art, because each falls within the one year grace period under 35 USC 102(b)(1) and 35 USC 102(b)(2), each shares the common inventor Gibanel, and each was commonly owned with the instant application no later than the effective filing date of the instant application. This is not found persuasive for the following reasons:
Applicant’s statements that the instant application was commonly owned with Prouvost (WO 2016105504 A1) and Gibanel (WO 2016105502 A1) no later than the effective filing date of the instant application properly invokes the 35 USC 102(b)(2)(c) exception. Therefore, both Prouvost and Gibanel are not valid prior art under 35 USC 102(a)(2), see MPEP 2154.02.
However, Prouvost and Gibanel are still valid pieces of prior art under 35 USC 102(a)(1). Both Prouvost (WO 2016105504 A1) and Gibanel (WO 2016105502 A1) name an inventor (Prouvost) that is not listed as an inventor of the instant application. Therefore, applicant must provide an attribution declaration under 37 CFR 1.130 to explain the difference in 
Claim Interpretation
Claims 31, 36, and 47 recite the term “about.” This term is relative, however the specification provides a definition for this term. For examination purposes the term “about” is interpreted as meaning with respect to measurable values and ranges due to expected variations known to those skilled in the art, as supported by the instant specification paragraph 0014.
Claims 32 and 41 recite the term “substantially free.” This term is relative, however the specification provides a definition for this term. For examination purposes the term “substantially free” is interpreted as containing less than 100 parts per million (ppm) of the recited compound, as supported by the instant specification paragraph 0027.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-33, 36-38, 41-44, and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prouvost et al. (WO 2016105504 A1).
Regarding claim 31, Prouvost teaches an inside spray coating composition comprising: a liquid (aqueous) carrier; and an acrylic copolymer (emulsion-polymerized latex copolymer) dispersed in the liquid carrier (Prouvost, Par. 0035-0055 and Claims 72, 74, and 75) and mixed with a crosslinking agent (Prouvost, Par. 00104), wherein the acrylic copolymer is a reaction product of monomers (Prouvost, claim 72) comprising: one or more monomers containing one or more cyclic groups and one or more ethylenically-unsaturated groups, at least a portion of such monomers being polycyclic monomers containing ring unsaturation (multi- unsaturated monomers are acrylate monomers (ethylenically-unsaturated group) having unsaturated polycyclic structures (polycyclic group which is ring unsaturated)) (Prouvost, Claim 72 and Par. 0035-0052), and one or more other ethylenically-unsaturated monomers (Prouvost, Claim 72 and 74); and wherein the coating composition has an average viscosity ranging from about 5 seconds to about 40 seconds, pursuant to a viscosity test performed pursuant to ASTM D1200-88 using a Ford Viscosity Cup #4 at 25°C (Prouvost, Claim 72 and Par. 00144); and has a resin solids content ranging from about 10% by weight to about 30% by weight, based on a total weight of the coating composition (Prouvost, claim 72). Prouvost’s viscosity and content ranges are the same as the claimed ranges of about 5 seconds to about 40 seconds and about 10% by weight to about 30% by weight respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03.
Regarding claim 32, Prouvost teaches the composition of claim 31, wherein the monomers used to produce the acrylic copolymer are substantially free of each of BPA, PVC, other halogenated monomers, and styrene (Prouvost, Par. 0005, 00104, 00110-00112, and Claim 90).
Regarding claim 33, Prouvost teaches the composition of claim 31, wherein the acrylic copolymer is an emulsion-polymerized latex copolymer (Prouvost, claim 72).

Regarding claim 37, Prouvost teaches the composition of claim 31, wherein the polycyclic monomers containing ring unsaturation constitute at least 10% by weight and less than 50% of the monomers used to produce the acrylic copolymer (Prouvost, Par. 0049-0052 and Claim 72), which lies within the claimed range of less than 50% by weight, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 38, Prouvost teaches the composition of claim 31, wherein the polycyclic monomers containing ring unsaturation comprise bridged cyclic groups, (meth)acrylate monomers, and/or vinyl acetate monomers (Prouvost, Par. 0051).
Regarding claim 41, Prouvost teaches the composition of claim 31, wherein the one or more other ethylenically-unsaturated monomers are each substantially free of cyclic groups (Prouvost, Par. 0059-0062).
Regarding claim 42, Prouvost teaches the composition of claim 31, wherein the one or more other ethylenically-unsaturated monomers comprise: one or more ethylenically-unsaturated, acid or anhydride-functional monomers; one or more non-cyclic (non-aromatic) (meth)acrylates; or combinations thereof (Prouvost, Claims 74-80).
Regarding claim 43, Prouvost teaches the composition of claim 42, wherein, the one or more ethylenically-unsaturated, acid or anhydride-functional monomers constitute 5% to 20% by weight of the acrylic copolymer, based on the total weight of the monomers used to produce the acrylic copolymer, which lies within the claimed range of at least 3% by weight, and therefore satisfies the claimed range, see MPEP 2131.03.

Regarding claim 46, Prouvost teaches composition of claim 31, wherein the one or more other ethylenically-unsaturated monomers further comprise one or more multi-functional monomers having two or more ethylenically-unsaturated groups and/or one or more polymerizable surfactants (Prouvost, Par. 0059 and 0071).
Regarding claim 47, Prouvost teaches the composition of claim 31, wherein the glass transition temperature of the coating ranges from about 50°C to about 120°C (Prouvost, Par. 00138), which is the same as the claimed range of about 50°C to about 120°C, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 48, Prouvost teaches the composition of claim 31, wherein the liquid carrier comprises water and optionally an organic solvent (Prouvost, Par. 0075).
Claims 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prouvost et al. (WO 2016105504 A1) with Gibanel et al. (WO 2016105502 A1) incorporated by reference.
Regarding claim 39, Prouvost teaches the composition of claim 31, wherein the polycyclic monomers containing ring unsaturation comprise styrene-free offset monomers such as those incorporated by reference of Gibanel (Prouvost, Par. 0050), see MPEP 2163.07(b), such as vinyl variations of tricyclodecenyl or norbornene (Gibanel, Par. 0045).
Regarding claim 40, Prouvost teaches the composition of claim 31, wherein the polycyclic monomers containing ring unsaturation comprise styrene-free offset monomers such as those .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Prouvost et al. (WO 2016105504 A1) as applied to claim 31 above, and in further view of Gibanel et al. (WO 2016105502 A1).
Regarding claim 45, Prouvost teaches all of the elements of the claimed invention as stated above for claim 31. Prouvost does not teach wherein the one or more other ethylenically-unsaturated monomers comprise one or more oxirane-functional monomers selected from the group consisting of glycidyl acrylate, glycidyl methacrylate, and combinations thereof.
Gibanel teaches an inside spray coating composition comprising a liquid carrier and an acrylic copolymer (emulsion-polymerized latex copolymer) dispersed in the liquid carrier, wherein the acrylic copolymer is a reaction product of monomers comprising one or more ethylenically-unsaturated groups (Gibanel, Claim 1 and Par. 0058-0063). Gibanel further teaches wherein the one or more ethylenically-unsaturated groups comprise glycidyl acrylate (Gibanel, Par. 0063).
Since both Prouvost and Gibanel teach inside spray coating composition comprising a liquid carrier and an acrylic copolymer (emulsion-polymerized latex copolymer) dispersed in the liquid carrier, wherein the acrylic copolymer is a reaction product of monomers comprising one or more ethylenically-unsaturated groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Gibanel to modify Prouvost and have the ethylenically-unsaturated monomers of Prouvost comprise glycidyl acrylate. This would allow for the ethylenically-unsaturated groups to possess multi-functionality and react with a hydroxyl group of a copolymer chain (Gibanel, Par. 0063, see MPEP 2143).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782